Citation Nr: 0625259	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-25 332	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased rating from 20 percent for 
multiple shell fragment wounds of the right leg with 
neuropathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
October 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas, which denied the veteran's claim 
seeking an increased rating from 20 percent for multiple 
shell fragment wounds of the right leg with neuropathy.  

The M&ROC denied the issue of service connection for a back 
disability in a January 2004 rating decision.  The veteran 
disagreed with said decision, and the M&ROC issued a 
statement of the case in May 2004.  However, the veteran 
never filed a substantive appeal; accordingly, the issue of 
service connection for a back disability is not in appellate 
status.  


FINDING OF FACT

On December 19, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

The veteran wrote a statement dated December 16, 2005, in 
which he indicated that he wished to withdraw his current 
appeal.  The veteran's representative forwarded this 
statement to the Board on December 19, 2005.  Although the 
veteran's representative forwarded medical documents to the 
Board on December 29, 2005, and asked that they be considered 
in conjunction with the veteran's pending appeal, the veteran 
had already withdrawn his appeal prior to the submission of 
those medical documents, and the submission of those medical 
documents does not negate the motion to withdraw the appeal.  
In support of this conclusion, among the aforementioned 
medical documents is a statement signed by the veteran in 
which he requests medical documents for himself regarding his 
right ankle.  This request was signed by the veteran on 
December 8, 2005, prior to his December 16, 2005, statement 
expressing his desire to withdraw his claim.  

In conclusion, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


